 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    COREY WILLIAMS,                                   Case No. 1:20-cv-00312-BAM (PC)
11                       Plaintiff,                     ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS AS A
12           v.                                         NON-PRISONER
13    PRICE, et al.,                                    (ECF No. 6)
14                       Defendants.
15

16          Plaintiff Corey Williams (“Plaintiff”) is a civil detainee appearing pro se in this civil

17   rights action pursuant to 42 U.S.C. § 1983. Individuals detained pursuant to California Welfare

18   and Institutions Code § 6600 et seq. are civil detainees and are not prisoners within the meaning

19   of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000).

20          Currently before the Court is Plaintiff’s motion for leave to proceed in forma pauperis,

21   filed March 16, 2020. (ECF No. 6.) Examination of these documents reveals that Plaintiff is

22   unable to afford the costs of this action. Accordingly, the motion to proceed in forma pauperis,

23   (ECF No. 6), is HEREBY GRANTED.

24
     IT IS SO ORDERED.
25

26      Dated:     March 18, 2020                              /s/ Barbara   A. McAuliffe               _
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
